        Case 3:19-cv-05279-EMC Document 145 Filed 06/25/20 Page 1 of 2




                                OFFICE OF THE CLERK
                            UNITED STATES DISTRICT COURT
                               Northern District of California

                                       CIVIL MINUTES


 Date: June 25, 2020               Time: 1:58-2:24=                Judge: EDWARD M. CHEN
                                         26 Minutes

 Case No.: 19-cv-05279-EMC         Case Name: McGrath v. Doordash, Inc.


Attorney for Plaintiff: Ricardo Prieto
Attorneys for Defendant: Josh Lipshutz, Michael Holecek

 Deputy Clerk: Angella Meuleman                        Court Reporter: Ana Dub

                       PROCEEDINGS HELD BY ZOOM WEBINAR

[33] Motion to Dismiss;
[49] Administrative Motion To Stay Pending Final Approval of Class Settlement - held.


                                           SUMMARY

Parties stated appearances and proffered argument.

DoorDash’s motion to stay pending final approval of the Marciano settlement is denied without
prejudice. The Marciano settlement (covering California and Massachusetts drivers), if approved,
may narrow the size of the collective in the instant case. However, the settlement will not
completely dispose of this case, as this case is nationwide in scope and there may be opt outs from
Marciano. The Court is also mindful of the risk that the instant litigation could interfere with the
Marciano settlement, e.g. if notices are sent out in both cases at the same time which may cause
confusion among collective members. But these concerns will not be relevant until this Court
reaches the motion for preliminary/conditional certification; that likely will not take place for
several months. There is no reason this case should not proceed as there are other measures to
adjudicate first, including DoorDash’s motions to dismiss and to compel arbitration.

DoorDash’s motion to dismiss is granted with leave to amend. Mr. McGrath’s allegations do not
satisfy the Ninth Circuit’s Landers standard. Per Landers, allegations of “regular” violations are
insufficient to state a plausible claim without more factual details. The operative complaint does
not include allegations about a specific week where Mr. McGrath was not paid a minimum wage
or allegations about an average week, nor does it include any additional factual details that would
allow defendants and the Court to see the calculation used to determine that he was paid less than
the minimum wage. For example, although Mr. McGrath alleges that he typically worked 10-15
                                                 1
         Case 3:19-cv-05279-EMC Document 145 Filed 06/25/20 Page 2 of 2




hours per week, he does not specify how much he was paid each week. Although some of these
details are pled with regard to Ms. Smiley, Mr. McGrath is the named plaintiff and his allegations
are insufficient. As noted on the record, there are also insufficient details about e.g. the indirect
claims and claims for reimbursement. Mr. McGrath shall file his amended complaint within 15
days. DoorDash shall thereafter have 20 days to file a response. Plaintiff is warned that no further
curative amendments will be permitted. The parties are scheduled to appear at a further case
management conference on September 10, 2020, at 10:30 a.m. The parties have already
exchanged initial disclosures. The parties are to meet and confer to discuss what discovery can
take place in the next 60-75 days.




                                                 2
